[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                      For the First Circuit


No. 99-1611

                          DAVID B. ROWE,

                      Plaintiff, Appellant,

                                v.

              SUPERINTENDENT, MERRIMACK COUNTY JAIL,

                       Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

        [Hon. Steven J. McAuliffe, U.S. District Judge]


                              Before

                       Lynch, Circuit Judge,
                  Bownes, Senior Circuit Judge,
                    and Lipez, Circuit Judge.




     David B. Rowe on brief pro se.
     Donald E. Gardner and Devine, Millimet & Branch on brief for
appellee.




                          March 31, 2000
            Per Curiam.   David B. Rowe appeals the district

court judgment granting the defendant's motion for summary

judgment.    Upon de novo review, see Anderson v. Angelone,

123 F.3d 1197, 1198 (9th Cir. 1997), we affirm the judgment

below, essentially for the reasons stated in the district

court's order, dated April 13, 1999.    We add only that the

district court did not abuse its discretion in denying

Rowe's motion for appointment of counsel and in granting

defendant an extension of time in which to file her motion

for summary judgment.

            Affirmed.
      [NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                      For the First Circuit


No. 99-1611

                          DAVID B. ROWE,

                      Plaintiff, Appellant,

                                v.

              SUPERINTENDENT, MERRIMACK COUNTY JAIL,

                       Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

        [Hon. Steven J. McAuliffe, U.S. District Judge]


                              Before

                       Lynch, Circuit Judge,
                  Bownes, Senior Circuit Judge,
                    and Lipez, Circuit Judge.




     David B. Rowe on brief pro se.
     Donald E. Gardner and Devine, Millimet & Branch on brief for
appellee.




                          March 31, 2000
            Per Curiam.   David B. Rowe appeals the district

court judgment granting the defendant's motion for summary

judgment.    Upon de novo review, see Anderson v. Angelone,

123 F.3d 1197, 1198 (9th Cir. 1997), we affirm the judgment

below, essentially for the reasons stated in the district

court's order, dated April 13, 1999.    We add only that the

district court did not abuse its discretion in denying

Rowe's motion for appointment of counsel and in granting

defendant an extension of time in which to file her motion

for summary judgment.

            Affirmed.
      [NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                      For the First Circuit


No. 99-1611

                          DAVID B. ROWE,

                      Plaintiff, Appellant,

                                v.

              SUPERINTENDENT, MERRIMACK COUNTY JAIL,

                       Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

        [Hon. Steven J. McAuliffe, U.S. District Judge]


                              Before

                       Lynch, Circuit Judge,
                  Bownes, Senior Circuit Judge,
                    and Lipez, Circuit Judge.




     David B. Rowe on brief pro se.
     Donald E. Gardner and Devine, Millimet & Branch on brief for
appellee.




                          March 31, 2000
            Per Curiam.   David B. Rowe appeals the district

court judgment granting the defendant's motion for summary

judgment.    Upon de novo review, see Anderson v. Angelone,

123 F.3d 1197, 1198 (9th Cir. 1997), we affirm the judgment

below, essentially for the reasons stated in the district

court's order, dated April 13, 1999.    We add only that the

district court did not abuse its discretion in denying

Rowe's motion for appointment of counsel and in granting

defendant an extension of time in which to file her motion

for summary judgment.

            Affirmed.